PER CURIAM.
Our reading of the record convinces us that the jury’s verdicts on the claim of plaintiff-appellee Montgomery Ward & Company and the counterclaim of appellant Orville Simpson were against the clear weight of the evidence adduced at trial. The final judgment based on those verdicts is therefore reversed, and the cause is remanded for a new trial on all issues raised by the pleadings. Howell v. Blackburn, 100 Fla. 114, 129 So. 341 (1930).
WALDEN and DOWNEY, JJ., and McCAULEY, JAMES A., Associate Judge, concur.